Citation Nr: 1739900	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a
September 2013 rating decision of the Regional Office (RO) in St. Petersburg, Florida.

In December 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that starting in December 2009, the Veteran has been diagnosed with a multitude of mental disorders that have varied over time.

In December 2009 the Veteran was first diagnosed with PTSD, anxiety disorder, not otherwise specified, and depressive disorder not otherwise specified, by a VA psychiatrist.  It was noted that the Veteran reported perceptual disturbances-visual hallucinations of a dead fellow service member.  He states that a friend was killed in front of him during military service.  "A truck ran over him right in front of me."  The Veteran was referred for further evaluation and then filed for service connection for a "mental condition" that same month.  

The Veteran applied for social security benefits and was referred to a private psychologist in February 2010 to evaluate his level of psychological functioning.  The Veteran once again reported hallucinating about a fellow service member who died in service.  Ultimately, he was diagnosed with PTSD, dysthymic disorder, polysubstance dependence, reportedly in sustained full remission, and possible mild mental retardation.  The Veteran was found to be disabled, due to a primary diagnosis of an "organic mental disorder." 

The Veteran was seen by a private psychologist in April 2013.  After examination, the psychologist came to the following conclusions:
  
[The Veteran...was referred for psychological evaluation secondary to his period of military service in the Army.  [The Veteran] described childhood symptoms consistent with the presence of [PTSD] as well as psychotic symptomology and mood related symptomology that emerged just after his military service in Germany.  Results on the current assessment were consistent with the presence of Schizoaffective Disorder and childhood symptoms of [PTSD].  More specifically [the Veteran] described the re-experiencing, avoidance and hyperarousal symptoms found in individuals suffering from [PTSD] as a result of his childhood abuse.  Secondary to his exposure to the after effects of the Baader-Meinhof gang [the Veteran] began to experience visual hallucinations in the form of dead individuals.  He was uncertain whether those individuals were those whom he saw in Germany. The visual hallucinations were stated to have been accompanied by auditory hallucinations, and intermittently, command hallucinations instructing him to kill random people although the intent to act was denied and he did not meet criteria for involuntary hospitalization at the time of this assessment. Those hallucinations were noted to be particularly evident during depressive episodes although a pattern of mixed episodes was additionally reported to have been apparent since 2007.  A history of substance abuse was also reported.  Social withdrawal was apparent and work-related functional impairments characterized by his inability to maintain employment, his periodic homelessness and his receiving SSI benefits, were noted.  Some cognitive difficulties were also notable.  Difficulties with impulse control as evidenced by his suicidality, his difficulty with irritability and his angry outbursts were quite evident and likely to substantially negatively impact his employability.  [The Veteran] has homicidal tendencies and is unable to maintain a normal standard of living.  Mood related symptomology and symptoms of psychosis are as likely as not service-connected.

There is no dispute that the Veteran suffers from psychological disorder(s).  However, The Board finds that the above opinion is insufficient, on its own, for supporting the theory the Veteran's acquired psychological disorder is related to service.  This is because the opinion is confusing and does not contain an adequate rationale for the conclusion. The opinion refers to ". . . childhood symptoms consistent with the presence of [PTSD] as well as psychotic symptomology and mood related symptomology that emerged just after his military service in Germany.  Results on the current assessment were consistent with the presence of Schizoaffective Disorder and childhood symptoms of [PTSD]." The Veteran's descriptions of experiences in Germany were recited, but there was no opinion offered as to the veracity of such experiences. The opinion concludes by stating: "Mood related symptomology and symptoms of psychosis are as likely as not service-connected;" however, it is not explained why this is so.
   
The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, a VA examination and a VA medical opinion are necessary in order to decide this claim as there is, at least, an indication that the Veteran's disability may be related to service due to competent evidence.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.

2.  Upon receipt of the foregoing records, afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder and provide a clarified diagnosis.  All indicated tests and studies are to be performed.

Based on a review of the claims file, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to opine with full supporting rationale whether, it is as least likely as not (i.e., a 50 percent probability or greater) that any identified acquired psychiatric disorder had its onset during active service or otherwise originated during active service.  If diagnosed with psychosis, opine whether (i.e., a 50 percent probability or greater) it manifested to a degree of 10 percent within one year of leaving service. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

